Case 7:20-cr-00626-PMH Documen
UNITED STATES DISTRICT COURT ocument 4 Filed 12/01/20 Page 1 of 1

SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- a On)
Stepaen Hogs 70 6 G26
a

 

Defendant S ten h C14 Lal hereby Oe petcaniaren to

ey the following p proceeding via __ewidepconferencing or eleconferencing:
_L~ Initial Appearance Before a Judicial Officer

Fcc (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
aa Form)

_ Bail/Detention Hearing

LL conterence Before a Judicial Officer

5 [ steyther Hath f ad

 

 

 

 

Defendant's Signature | - Defendant’s Coungel’s Signature
(Judge may obtain verbal consent o
Record and Sign for Defendant) S 2,
S hep Muy Alu [OAM a
meta s Name \ Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

lee Lo 10 Netty 0. mM Calon
Date U.S. District Judge/U.S. Magistrate Judge

 
